In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-14-00285-CV


                   IN THE MATTER OF THE MARRIAGE OF
        KARLA ELIZABETH HERNANDEZ AND JOSE LUIS MORENO PEREZ
             AND IN THE INTEREST OF L.H. AND B.H., CHILDREN

                          On Appeal from the 170th District Court
                                  McLennan County, Texas
                 Trial Court No. 2014-240-4, Honorable Jim Meyer, Presiding

                                      August 5, 2014

                             MEMORANDUM OPINION
                   Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


       Appellant Jose Luis Moreno Perez, acting pro se, filed notice of appeal of the trial

court’s final decree of divorce. We will dismiss the appeal for want of jurisdiction.


       The trial court signed the final decree on May 1, 2014. Appellant’s notice of

appeal was filed on June 11. Because the notice of appeal was not timely filed within

thirty days after the date of the final decree, but was filed within the fifteen-day period

thereafter, the Tenth Court of Appeals notified appellant on June 18 that his motion for

extension was implied but he must provide a reasonable explanation in writing for the
late filing of the notice of appeal.1 The Tenth Court allowed appellant twenty-one days

to provide his explanation, making it due no later than July 9. Its letter also advised

appellant that his appeal was subject to dismissal for want of jurisdiction if he did not

provide the written explanation. See TEX. R. APP. P. 42.3(a), 44.3.


        By order of the Supreme Court of Texas, the appeal was transferred to this court

on July 9. Appellant was notified by letter of the transfer. To this date, appellant has

not submitted a written explanation of his reasons for filing his notice of appeal after the

thirty-day period provided by rule, either to this court or the Tenth Court of Appeals.


        The times for filing a notice of appeal are jurisdictional, and absent a timely filed

notice of appeal or an extension request, we must dismiss the appeal. See TEX. R. APP.

P. 25.1(b), 26.3; Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Because

appellant's notice of appeal was not timely filed and he has provided no explanation for

the late filing, the appeal is dismissed for want of jurisdiction. See TEX. R. APP. P.

42.3(a), 43.2(f).




                                                         James T. Campbell
                                                             Justice




        1
          In its letter to appellant, the Tenth Court cited its order in In re B.G., 104 S.W.3d 565 (Tex.
App.—Waco 2002, no pet.) for the requirement of a reasonable explanation for the late notice of appeal.
Our court’s case law on the requirement for such an explanation is consistent with that of the Tenth Court.
See, e.g., Gibbs v. Allsup Enters., 153 S.W.3d 603 (Tex. App.—Amarillo 2004, pet. denied) (per curiam).

                                                    2